          Case 3:20-cr-03236-JAH Document 38 Filed 12/31/20 PageID.104 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 20-cr-03236-JAH
12                                      Plaintiff,
13   v.                                                  ORDER AND FINDINGS OF FACT
14   Todd Matthew Johnson,
15                                    Defendant.
16
17           1.    On December 9, 2020, the Chief Judge of this Court, citing a resurgence of
18   the COVID-19 pandemic, entered Order of the Chief Judge (OCJ) 52A. That Order
19   reinstated a temporary moratorium on jury trials and most other in-person criminal
20   proceedings that were scheduled to begin before January 8, 2021. OCJ 52A augmented
21   earlier emergency Orders that remain in place, including OCJ 18, which has been renewed
22   every thirty days since it was first issued on March 17, 2020. The Chief Judge determined
23   that because of the recent spike in COVID-19 infections, many of the emergency
24   circumstances cited in the first paragraph of OCJ 18 had reemerged, and he incorporated
25   by reference the findings set forth in the first paragraph of that Order into OCJ 52A.
26   //
27   //
28   //

                                                     1
      Case 3:20-cr-03236-JAH Document 38 Filed 12/31/20 PageID.105 Page 2 of 4



1          2.    Now therefore, for the reasons set forth in OCJ 52A, and for additional reasons
2    recited below, this Court finds that the ends of justice are served by a continuance in this
3    case, and that the need for a continuance outweighs the best interest of the public and
4    defendant in conducting a trial and related criminal proceedings according to the time
5    tables required by law in non-emergency conditions. The Court further finds that failure
6    to grant a continuance will deprive all counsel – Government and defense – reasonable
7    time necessary for effective preparation, notwithstanding their due diligence, and will
8    result in the futility of proceedings.
9          3.    The facts supporting these findings are well established and not reasonably
10   subject to dispute. After the number of COVID-19 infections had fallen to new lows
11   during the summer months of 2020, suddenly in November 2020, San Diego and Imperial
12   Counties experienced a surge in new COVID-19 infections. Hospital intensive care unit
13   capacity in both counties fell below 15%. In response, on December 6, 2020, the State of
14   California and the County of San Diego ordered a three-week lock down of most
15   businesses and ordered residents to stay at home to prevent the spread of COVID-19. The
16   state and county orders forbade most social gatherings and limited operations taking place
17   inside facilities to 20% of the usual capacity of the facilities.
18         4.    The operation of the criminal justice system has been profoundly hindered by
19   the resurgence of the COVID-19 virus and by the measures enacted to stem the spread of
20   the virus. For example, periodic quarantines of varying duration have recently been
21   imposed at local federal detention facilities as rising numbers of inmates have tested
22   positive for the virus. Because of these restrictions, detainees have been unable to meet
23   personally with their defense counsel or to communicate with counsel via
24   videoconferencing or in some cases even by telephone. Consequently, the ability of
25   defense counsel to effectively represent their clients has been temporarily frustrated. The
26   “stay-at-home” edicts issued by the State of California and the County of San Diego have
27   also made it difficult for the Court to convene grand juries, to empanel the required number
28   of trial jurors, and to secure the attendance of necessary witnesses for evidentiary

                                                    2
          Case 3:20-cr-03236-JAH Document 38 Filed 12/31/20 PageID.106 Page 3 of 4



1     proceedings. Additionally, more than half of this Court’s staff are currently staying home
2     and are unavailable to assist with the day-to-day operations of the Court. Similar staffing
3     restrictions affect the United States Attorney’s Office for the Southern District of
4     California and Federal Defenders of San Diego, Inc., impeding the ability of lawyers and
5     staff to perform their functions. Lawyers on the Court’s Criminal Justice Act Panel have
6     likewise been adversely affected by the restrictions brought about by the COVID-19
7     pandemic.
8            5.    Because of the foregoing, the Court finds that criminal proceedings in this
9     case cannot proceed as usual at the present time and must be postponed. The Court further
10    finds that the usual deadlines set forth in the Speedy Trial Act, the Federal Rules of
11    Criminal Procedure, and in other provisions of the U.S. Code must be and are tolled,
12    including in particular the deadlines for conducting preliminary hearings under Fed. R.
13    Crim. P. 5.1 and for commencement of trial under 18 U.S.C. § 3161(c)(1).
14           6.    The Court finds that the ends of justice are served by continuing proceedings
15    in this matter, and that the need and justifications for a continuance outweigh the interest
16    of the public, of the government, and of criminal defendants in a speedier trial and criminal
17    proceedings. The Court further finds that the period of delay necessitated by these
18    emergency circumstances should be, and is, excluded under the Speedy Trial Act, pursuant
19    to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (h)(B)(iv).
20           7.    As an alternative basis for these findings, the Court relies on the previously
21    issued Judicial Emergency Declaration, first issued by the Chief Judge on March 17, 2020,
22    pursuant to 18 U.S.C. § 3174(c), and thereafter extended by the Judicial Council of the
23    Ninth Circuit until April 17, 2021. The recent spike in COVID-19 infections supports
24    continued reliance on the Judicial Emergency Declaration as an additional basis for this
25    Court’s findings that a continuance of this matter serves the interests of justice and that
26    time limits should be tolled in this case.
27   //
28   //

                                                   3
     Case 3:20-cr-03236-JAH Document 38 Filed 12/31/20 PageID.107 Page 4 of 4



1       IT IS SO ORDERED.
2
3    Dated: 12/13/20

4                                          Honorable John A. Houston
                                           United States District Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
